COURT OF COMMON PLEAS
FOR THE STATE OF DELAWARE
WILMINGTON, DELAWARE 19801

ALEX J. sMALLs

CHIEF ]UDGE
August 31, 2018
Stephanie Dumpson Adelle Diggs
448 Stella Drive 4300 Frederick Ave., Apt. 414
Hockessin, DE 197()7 Baltimore, MD 21229
Pro se P/az`nizjj‘ Pro re Dzy€’ndani
Wayne Dumpson Kimberly ]ackson
448 Stella Drive 4 Winchester Road, Apt. C
Hockessin, DE 197()7 NeWark, DE 19713
Pro re P/az`nfzj[ Pro Je ch@nd¢mf

RE: Stephanie and Wayne Dumpson V. Ade]le D::ggs
C.A. No. CPU4-18-000574

RE: Stepham'e Dumpson V. Hmberly S. jackson
C.A. No. CPU4-18-000587

Dear Mr. and Mrs. Dumpson, Ms. Diggs, and l\/[s. Jackson:

On August 15, 2018, trial Was convened in the Court of Common Pleas and the Court
reserved its decision. In case #()00574, Plaintiff Stephanie Dumpson (“Plaintiff Stephanie”)
and Plaintiff Wayne Dumpson (“Plaintiff Wayne”) (collectively “Plaintiffs”) claim that
Defendant Adelle Diggs (“Defendant Diggs”) defamed Plaintiff \X/ayne and her daughter,
Plaintiff Stephanie, in both spoken and Written Word, as Well as intentionally causing extreme

emotional distress In case #000587, Plaintiff Stephanie claims that her daughter, Defendant

Kimberly ]ackson (“Defendant Jackson”), defamed her in both spoken and Written Word.
Regarding Defendant Diggs, Plaintiffs claim they suffered “emotional distress in the form of
Anguish, Humiliation, loss[s] of Productivity, los[s] of Sleep, pain and suffering, and Fear.”1
Likewise, Plaintiff Wayne claims he suffered “mental anguish as a 3fd party Witness.”2 Plaintiffs
are seeking compensatory damages for pain and suffering caused by Defendant Diggs’
intentional infliction of emotional distress and $5,000 in punitive damages plus interest and
court costs for their suffering3 Regarding Defendant ]ackson, Plaintiff Stephanie claims she
has suffered “Anguish, Humiliation, los[s] of Productivity, los[s] of Sleep, and Fear.”4 Plaintiff
Stephanie is seeking $5,0()0 in punitive damages plus interest and court costs for her suffering.5

At trial, the Court heard testimony in this consolidated matter from l\/laster Corporal
Mark Grajewski, a police officer With the NeW Castle County Police Department; Plaintiff
Wayne; Plaintiff Stephanie; Defendant Diggs; Defendant Jackson; and Antoinette ]ackson,
Plaintiff Stephanie’s sister. Relevant to the claims before the Court,6 the following exhibits
Were entered into evidence in support of Plaintiffs’ claims: (1) a text message from Defendant

Diggs to Plaintiff\X/ayne noting concern for Plaintiff Stephanie,7 (2) a print out of the “Manage

 

1 Plaintiffs’ Complaint, CPU4-18-000574, 118 Gan. 19, 2018).

2 Id. at 119.

3 Id. at 110

4 Plaintist Complaint, CPU4-18-000587, 117 Oan. 19, 2018).

5 Id. at 11 8.

6 The Court considered all exhibits submitted into evidence and afforded them their appropriate Weight.

7 Plaintiffs’ Exhibit lC (“ (1/2) Happy NeW Year Wayne. l am Writing to you because l am very concerned
about my daughter Stephanie [sic] she has been involved in some destructive behaviors [sic] th (2/2) is is just
to remind you of your responsibility to look out for you[r] Wife [sic] mental and physical health. I Want you to
know you Will be held accountable.”).

Blocking” settings of Facebook, Inc.’s website,8 (3) a second print out of the “l\/lanage
Blocking” settings of Facebook, Inc.’s website,9 and (4) a print out of the “\X/ho viewed your
profile” webpage on Plaintiff Stephanie’s “Profile” on Linkedln Corporation’s website.10
Defendant Diggs did not proffer any exhibits at trial. Defendant ]ackson submitted the
following relevant exhibits into evidence: (1) text messages from Plaintiff Stephanie to
Defendant Jackson evidencing contact extending from ]uly 9, 2017 to August 25, 2017,11 and
(2) an August 21, 2017 text message chain between Plaintiff Stephanie and Defendant]ackson
where Defendant ]ackson advises her mother that she “need[s] help.”12 This is the Court’s
final decision after consideration of the pleadings, oral and documentary evidence submitted
at trial, arguments made at trial, and the applicable law.

In case #000574, Plaintiffs failed to prove by a preponderance of the evidence that
Defendant Diggs defamed Plaintiff Stephanie or caused Plaintiff Wayne to suffer emotional
distress Defamation_written and spoken_requires proof of the following elements: “ ‘(1)
the defamatory character of the communication; (2) publication; (3) that the communication

refers to the plaintiff; (4) the third party's understanding of the communication's defamatory

 

8 Plaintiffs’ Exhibit lD (indicating that Defendant Diggs had been unblocked twice).

9 Plaintiffs’ Exhibit lE (indicating that Defendant Diggs “Liked” something on Plaintiff Stephanie’s page on
the Facebook, Inc.’s website).

10 Plaintiffs’ Exhibit lH (indicating that Defendant Diggs viewed Plaintiff Stephanie’s Linkedln profile within
the past ninety days).

11 Defendant Jackson’s Exhibit 1.

12 Defendant Jackson’s Exhibit 5.

character; and (5) injury.’ ”13 The Delaware Superior Court has stated the following regarding
a court’s determination of whether the first element has been satisfied:

In determining whether a statement is capable of defamatory meaning,
the Supreme Court of Delaware in Spem‘e a Fank looked to two similar, but
slightly different, definitions of defamation:

0 “That which tends to injure the reputation in the popular

sense; to diminish the esteem, respect, goodwill or confidence
in which the plaintiff is held, or to excite adverse, derogatory
or unpleasant feelings or opinions against him.”

0 “A communication is defamatory if it tends so to harm the
reputation of another as to lower him in the estimation of the
community or to deter third persons from associating or
dealing with him.”

Beginning with these fundamental definitions, this Court in Q_Tone
Broad¢‘a.\‘!z`ng, Co. a Mm‘r`¢'mr'fzh ofMaQ//and, Im‘., adopted New ]ersey's three-part
test on determining a statement's capability of defamatory meaning. The
Supreme Court of New Jersey, in Wam’ a Ze/z'/éow/é)/, found that courts should
consider the content, verifiability, and context of the allegedly defamatory
statement(s). “In its analysis of the content of an allegedly defamatory
statement, the Court must look to the ‘fair and natural meaning which will be
given it by reasonable persons of ordinary intelligence.’ ”14

The text message at issue that Defendant Diggs sent to Plaintiff Wayne states:

(1/2) Happy New Year Wayne. l am writing to you because l am very
concerned about my daughter Stephanie [sic] she has been involved in some
destructive behaviors [sic] th (2/2) is is just to remind you of your responsibility
to look out for you[r] wife [sic] mental and physical health. l want you to know
you will be held accountable.15

 

13 Beller I). Mz`z‘¢'/ye//, 2004 WL 3312524, at *5 (Del. Com. Pl. Oct. 5, 2004) (quoting Read y. Cmpenler, Del. Super.,
No. 95C-03-171, Quillen,]. Oune 8, 1995) (Letter Op.)).

141'#:¢{:{£.*.\'Haz'r§o/ulz'oml\/Ied. Cnlr. a. F0x Neu/J Networ/é, LLC, 2013 WL 6917138, at *3 (Del. Super. Dec. 20, 2013)
(footnotes omitted).

15 Plaintiff" s Exhibit lC.

A “fair and natural interpretation” of this text message is not one of defamation, but a message
of concern Indeed, the context of the exchange involves an anxious mother texting her son-
in-law regarding her daughter’s wellbeing. ln fact, the message does not even accuse Plaintiff
Stephanie of possessing a “mental health illness.”16 Hence, l find that Plaintiffs have failed to
satisfy their burden regarding the first element of defamation.17

Regarding the tort of intentional infliction of emotional distress (“IIED”),18 the
Delaware Superior Court has noted:

In Delaware, the elements of the tort of intentional infliction of
emotional distress (“HED”) are defined by Section 46 of the Restatement
(Second) of Torts. According to the Restatement, an IIED claim arises when
“1o]ne who by extreme and outrageous conduct intentionally or recklessly
causes severe emotional distress to another 1. . .1 .” Extreme and outrageous
conduct is that which “exceeds the bounds of decency and is regarded as
intolerable in a civilized community.” The Court considers the Restatement's
comment as to what conduct might be sufficiently extreme and outrageous to
warrant IIED liability:

The cases thus far decided have found liability only where

the defendant's conduct has been extreme and outrageous. lt has

not been enough that the defendant has acted with an intent

which is tortious or even criminal, or that he has intended to

inflict emotional distress, or even that his conduct has been

characterized by ‘malice’ or a degree of aggravation which would

entitle the plaintiff to punitive damages for another tort. Liability

has been found only where the conduct has been so outrageous

in character, and so extreme in degree, as to go beyond all

possible bounds of decency, and to be regarded as atrocious, and

utterly intolerable in a civilized community. Generally, the case is

one in which the recitation of the facts to an average member of

 

16 Com‘m. Plaintiffs’ Complaint, CPU4-18-000574, 117 Oan. 19, 2018).

17 To the extent Plaintiffs claim secondary defamatory statements, the Court finds these claims lack merit
and/ or are unsupported by the record.

13 Plaintiffs claimed reckless behavior on the part of Defendant Diggs in causing Plaintiff Wayne’s emotional
distress, Plaintiffs’ Complaint, CPU4-18-000574, 118 Oan. 19, 2018).

the community would arouse his resentment against the actor,
and lead him to exclaim ‘Outrageous!’19

The text message at issue certainly does not meet the criteria for “extreme and outrageous”
conduct. Defendant Diggs’ concerned text message cannot be regarded as traversing “beyond
all possible bounds of decency” by any stretch of the imagination Therefore, l find that
Plaintiffs have failed to satisfy their burden regarding the first element of IIED.

Regarding case #000587, Plaintiff Stephanie has not proven by a preponderance of the
evidence that Defendant Jackson defamed her. \X/hile Plaintiff Stephanie failed to produce
the complained of text message at trial where Defendant]ackson accused her of possessing a
“mental health issue,” Defendant agreed that she had shared a text message with a family
member that “It seems [like] Plaintiff may have one.”20 Defendant Jackson noted that she
sent the text during a discussion regarding Plaintiff Stephanie’s (assumed) odd behavior in
other text message communications Again, I do not find Defendant Jackson’s statement to

be defamatory based on its context and lack of “verifiability.”21 At worst, Defendant]ackson’s

 

19 Spem‘e a C/yerz`¢m, 135 A.3d 1282, 1288-89 (Del. Super. 2016) (footnotes omitted).

29 In Defendant Jackson’s response to Plaintiff Stephanie’s question whether Defendant had ever sent a text
message to Plaintiff or another farriin member accusing Plaintiff of having a “mental health issue,” Defendant
agreed that she had sent a text stating that Plaintiff “may have one.” Based on the form of the question and
answer, it is unclear what exactly was written

21 Ima2013 WL 6917138, at *3 (“Next, the Court must look to the verifiabihty of
the statements, which will generally dispose of defamation claims arising from the expression of mere
opinions.”).

expression is merely exasperated opinion22 Thus, l find that Plaintiff Stephanie has failed to
satisfy her burden regarding the first element of defamation23

As the preliminary elements of defamation and IIED have not been established, the
Court finds it unnecessary to proceed further.24 For the foregoing reasons, l find that Plaintiff
Stephanie and Plaintiff Wayne have failed to prove by a preponderance of the evidence their
claims against Defendant Diggs

ACCORDINGLY, l find for Defendant Diggs in case# CPU4-18-000574.

SECONDLY, l find that Plaintiff Stephanie has failed to prove by a preponderance of
the evidence her claims against Defendant ]ackson. Therefore, I find for Defendant ]ackson

in case# CPU4-18-000587.

1T Is so oRDERED. VM

/ i-\% J. sémlis,
_:hief]udge

 

22 See Doe a. Ca/az`//, 884 A.2d 451, 463 (Del. 2005) (“In deciding whether or not a statement is defamatory we
determine, ‘jz`m‘, whether alleged defamatory statements are expressions of fact or protected expressions of
opinion; and 1§.9¢'0;1¢4, whether the challenged statements are capable of a defamatory meaning.’ ” (quoling Rz`/ej/
a. M@/ed, 529 A.2d 248, 251 (Del. 1987))).

23 To the extent Plaintiff claims secondary defamatory statements, the Court finds these claims lack merit

and/ or are unsupported by the record.
24 See Doe, 884 A.2d at 467.